Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
Claim 1-20 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 1 because:
The closest prior art of record, Oswald et al. (US 2017/0053636 A1), teaches a multi-speaker system for reducing undesired leakage energy, the multi-speaker system comprising:
a first speaker (Fig. 1: 158a) configured to be positioned facing a first direction (direction towards 101b) relative to a listening area (101b), wherein the listening area 
a plurality of second speakers (Fig. 1: 148a and 148b) configured to be positioned facing a second direction (direction away from 101b) different than the first direction relative to the listening area (see Fig. 1); and
a plurality of filters (200L1 and 200L2), wherein each filter in the plurality of filters corresponds to a second speaker in the plurality of second speakers (see Fig. 1), and wherein each filter in the plurality of filters is configured to: 
generate a second signal (outputs of 200L1 and 200L2), and
provide the second signal to a corresponding second speaker (Fig. 1: 200L1 to 148a, and 200L2 to 148b).

Oswald fails to teach wherein the plurality of second signals collectively at least attenuate the input audio signal acoustically propagated by the first speaker (158a) along the direct path to each of the plurality of listening positions.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Oswald fails to teach in combination with the rest of the limitations of the claim.
In regard to claim 9, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 9 because:
The closest prior art of record, Oswald, teaches a method for attenuating undesired leakage energy from a first speaker (156b) to a listening area (101b) associated with a multi-speaker system comprising a plurality of second speakers (152b and 154a) and the first speaker (156b), the method comprising:
applying an input audio signal (120) to the first speaker (156b), the first speaker configured to transmit the input audio signal such that the input audio signal acoustically propagates at least along a direct path to each of a plurality of listening positions (right ear of D2 and left ear of D3) in the listening area;
generating a plurality of second signals (Fig. 2B: 132b and 132c), each second signal of the plurality of second signals generated by a filter (110b) corresponding to a second speaker (152b) of the plurality of second speakers (see Fig. 2B); and
applying each second signal to the corresponding second speaker such that the plurality of second signals acoustically propagate to each of the plurality of listening positions (¶ 0054-0055), 
Oswald fails to teach the plurality of second signals collectively at least attenuating the input audio signal acoustically propagated by the first speaker along the direct path to each of the plurality of listening positions.
Additionally, the prior art of record does not make obvious
In regard to claim 18, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 18 because:
The closest prior art of record, Oswald, teaches a method for reducing undesired leakage energy in a multi-speaker system, the method comprising:
by a hardware processor,
supplying first audio signals (120) to a plurality of first speakers (156b and 158a) configured to output audio toward a listening area (101b), wherein the listening area comprises a plurality of listening positions (right ear of D2 and left ear of D3);
supplying a second audio signal (132b) to a second speaker (152b) configured to output the second audio signal such that the second audio signal acoustically propagates along a direct path toward each of the plurality of listening positions (see Fig. 1);
generating a plurality of third signals (136b and 136c), each of the third signals corresponding to one or more of the first speakers (Fig. 2D: 136b and 136c correspond to 156b and 158a, respectively); and
outputting the plurality of third signals and the first audio signals (Figs. 1 and 2D: via 15b and 158a) 
Oswald fails to teach so that the plurality of third signals at least attenuate the second audio signal that acoustically propagates along the direct path.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Oswald fails to teach in combination with the rest of the limitations of the claim.
Claim 2-8, 10-17, 19-20 is/are dependent upon allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARK FISCHER/Primary Examiner, Art Unit 2687